(Por la Corte, a propuesta
del Juez Asociado Sr. Todd, Jr.)
San Juan, Puerto Rico, julio 28, 1942.
Poe cuanto, el Fiscal de esta Corte solicitó la desestimación de este recurso por no baber sido notificado el Fiscal del Distrito, que representó al demandado en la corte inferior, del escrito de apela-ción radicado por el peticionario apelante;
PoR cuanto, en la vista de dicba moción el abogado del apelante alegó oralmente, en oposición, que la sentencia dictada por la corte inferior le fué notificada al peticionario y no a su abogado y que fué el peticionario el que radicó el escrito de apelación, sin notifi-carlo al fiscal, no habiendo intervenido su abogado basta la vista celebrada en la corte inferior para la aprobación de la transcripción de evidencia;
PoR cuanto, si bien de acuerdo con el artículo 324 del Código de Enjuiciamiento Civil las notificaciones deben hacerse a los abogados, en lugar de la parte, en el caso que resolvemos aparece que el pe-ticionario suscribió por su propio derecho la petición sin estar re-presentado por abogado y que si bien el Lie. Fonfrías compareció a la vista del caso nada había en los autos que obligara al Secretario a tenerlo como abogado de récord pues nunca hizo su comparecencia escrita como tal;
Poe cuanto, la cuestión planteada pof el apelante, de proceder, debió haberse sometido en primera instancia a la corte inferior para su resolución, pero, esto no obstante, puede interpretarse el hecho de haber el Lie. Fonfrías intervenido en la aprobación de la transcrip-ción de evidencia y continuado en el perfeccionamiento ele la apelación como una renuncia (waiver) al derecho que tenía de ser notificado de la sentencia, pues dicho derecho es renunciable, según hemos re-suelto en Vázquez v. González, ante, página 718;
Poe tanto, se declara con lugar la moción y en su consecuencia se desestima el recurso.
Los Jueces Presidente Sr. Del Toro y Asociado Sr. Travieso, no intervinieron.